Citation Nr: 1502994	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-22 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance.

(The issue of whether the Veteran's countable annual income is excessive for purposes of special monthly pension benefits is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Michael D. J. Eisenberg, Esquire


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (PMC) in St. Paul, Minnesota, which, in pertinent part, denied entitlement to special monthly pension benefits by reason of the need for regular aid and attendance.  

In an April 2009 rating decision, the PMC, in pertinent part, denied entitlement to special monthly pension benefits by reason of the need for regular aid and attendance.  While the issue was subsequently adjudicated in a September 2010 rating decision on the basis of whether new and material evidence had been received to reopen the claim, the Veteran submitted statements and additional evidence within one year of the April 2009 rating decision, rendering that decision non-final for VA adjudication purposes.  See 38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  

In the August 2012 Substantive Appeal, the Veteran requested a Board hearing at the VA Central Office in Washington, D.C., which was scheduled for June 2014; however, the Veteran failed to appear.  Instead, through his representative, the Veteran submitted a motion for a videoconference hearing.  In September 2014, the Board remanded the above claim to afford the Veteran the requested hearing.  The Board videoconference hearing was scheduled for November 2014, but the Veteran failed to appear.  As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014). 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran does not have disabilities that render him unable to adequately attend to the needs of daily living without the regular aid and attendance of another person and/or leave him unable to protect himself from the hazards and dangers inherent in his daily environment. 


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based on the need for the regular aid and attendance of another person have not been met.  38 U.S.C.A. 
§§ 1115, 1502 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The PMC provided notice to the Veteran that complied with the requirements of VCAA in July 2009, which followed the initial adjudication of the claim in April 2009.  The July 2009 notice letter provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  Subsequent to the July 2009 notice, the claim for entitlement to special monthly pension was readjudicated by the PMC in a September 2010 rating decision.  Despite the insufficiency in the timing of proper VCAA notice, the Board finds the defect to be harmless, non-prejudicial error.  See Conway, 353 F.3d 1369.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include VA and private treatment records, a VA examination report from May 2012, and statements in support of the appeal submitted by the Veteran.  

As indicated above, the Veteran was afforded a VA examination in May 2012 in connection with his claim of entitlement to special monthly pension.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2012 VA examination is adequate with regard to the claim of entitlement to special monthly pension.  The opinions expressed within the May 2012 VA examination report considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.
 
Special Monthly Pension Based on the Need for Regular Aid and Attendance - Laws and Regulations

VA's governing laws and regulations direct that special monthly pension at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person.  38 U.S.C.A. 
§§ 1502(b), 1521; 38 C.F.R. § 3.351(a), (b). 

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).
 
Determinations as to a factual need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the inability to dress and undress, the inability to keep ordinarily clean and presentable, the inability to feed oneself through loss of coordination of the upper extremities or through extreme weakness, or the inability to attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The veteran must be unable to perform one of the enumerated personal functions, but his condition does not have to manifest in an inability to perform all the enumerated personal functions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Special Monthly Pension Based on the Need for Regular Aid and Attendance - Analysis

The Veteran contends that he is entitled to special monthly pension benefits because he has debilitating physical and mental conditions that require the aid and attendance of another person.  Specifically, the Veteran reports that, following a stroke in 2003, he experiences short-term memory loss, dizziness, loss of equilibrium, loss of peripheral vision, and loss of use of his left hand.  The Veteran contends that as a result of these symptoms, he requires the aid and attendance of numerous people on a daily basis "to be able to function daily and protect [himself] from hazards of daily living."  See August 2012 Substantive Appeal.  

In this case, the Veteran has been awarded a non-service-connected pension for the following disabilities:  loss of use of the left hand, evaluated at 60% disabling; right upper extremity weakness, status post cerebral vascular accident, evaluated at 20% disabling; right lower extremity weakness, status post cerebral vascular accident, evaluated at 20% disabling; arthritis, evaluated at 10% disabling; hypertension, evaluated at 10% disabling; and a seizure disorder, evaluated at 10% disabling.  The Veteran's combined evaluation for non-service-connection purposes is 90% disabling.  In addition, in an April 2009 rating decision, the PMC granted special monthly pension benefits based on housebound status, effective November 2008.  

After a review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran is not in need of the regular aid and attendance of another person.  

In connection with the claim for entitlement to special monthly pension, the Veteran was afforded a VA examination in May 2012.  The May 2012 VA examination report indicates the Veteran reported a loss in peripheral vision, decreased hearing, decreased short-term memory, loss of equilibrium, and left arm numbness as the result of a stroke in 2003.  The VA examiner noted that the Veteran reported being independent with basic activities of daily living and spent a significant amount of time gardening; however, the Veteran reported needing help with household chores and with errands outside of the home, such as going to the post office and shopping.  The VA examiner indicated that the Veteran is not bedridden, is not currently hospitalized, is about to travel outside the home, and does not have a corrected vision of 5/200 or worse.  The VA examiner further indicated that the Veteran's symptom of loss of equilibrium affects his ability to ambulate, which requires the use of a cane; however, while the Veteran occasionally uses a cane for ambulation, he did not use the cane to travel to the VA examination.  The VA examiner noted that the Veteran reported needing the assist of another person as he has significant difficulty with remembering to take his medication and to order medication refills on a timely basis; however, the VA examiner opined that it is likely that a coping strategy (such as the use of a medication planner or calendar) might enable the Veteran to manage his medications on his own, and "[c]onsidering his independence with other aspects of his life, he appears quite capable [of] learning techniques to ensure proper administration."

In support of the appeal, the Veteran submitted several statements and private treatment records from Dr. A.K., the Veteran's private neurologist.  Treatment records from Dr. A.K. as far back as 2002 document cognitive and memory impairment.  Undated private treatment records from Dr. A.K. also indicate the presence of a left visual field loss, described as left superior quandrantanopia (the loss of the upper quadrant of the left visual field in both eyes).  See Dorland's Illustrated Medical Dictionary (32nd ed. 2012) 1565, 1804. 

The Veteran submitted two statements from Dr. A.K., one from November 2008, and one from April 2010, both of which indicate the Veteran's cognitive deficit, impaired function of the left hand, and difficulties with ambulation.  However, the statements describe the Veteran's symptoms to varying degree and offer inconsistent conclusions.  In the November 2008 statement, Dr. A.K. indicated that the Veteran is blind, although clarified that the Veteran is "unable to see well."  Dr. A.K. further indicated that the Veteran had a loss of grip in the left hand, and is only able to leave the home when accompanied by another person.  In conclusion, Dr. A.K. indicated that the Veteran is housebound and is in need of aid and attendance of another person in the ordinary activities of daily living.  

In contrast, in the April 2010 statement, Dr. A.K. indicated the Veteran was not legally blind, "has some difficulty with fine dexterity," "mild cognitive deficit," and "difficulty with balance and equilibrium."  Dr. A.K. indicated that the Veteran needed assistance with medication management and a cane for ambulation.  In addition, Dr. A.K. indicated the Veteran was able to leave the home as needed.  

Despite the inconsistencies above, both statements from Dr. A.K. indicate that the Veteran is not bedridden, is able to walk and get around unassisted, is able to dress and undress unassisted, and is able to wash and keep himself ordinarily clean and presentable.  The November 2008 statement further indicates the Veteran is able to attend to the needs of nature unassisted, and is able to physically and mentally protect himself from the everyday hazards of life.  The April 2010 statement further indicates the Veteran is able to feed himself, prepare his own meals, and independently manage his financial affairs.  

In addition to the statements and treatment records from Dr. A.K., the Veteran submitted additional statements in support of the appeal.  A June 2009 statement from the director of a home health agency, which provided services to the Veteran, indicates the Veteran has short-term memory loss, impaired vision, and poor coordination.  The home health agency director indicated the Veteran requires regular aid and attendance from others to perform daily tasks, such as cooking and cleaning, to assist with his medications, and perform routine assessments of his vital signs.  

The Veteran submitted an unsigned May 2012 statement from the Veteran's caretaker, in which the caretaker indicated the Veteran is in need of her assistance to protect himself from the "hazards of [his] daily environment."  In his own May 2012 lay statement, the Veteran explained that his caretaker helps him with errands outside of the home, but is unable to help him with managing his medications.  

An August 2012 VA treatment record indicates the Veteran reports difficulty following a medication regimen due to memory impairment.  An August 2012 psychological examination report indicated that the Veteran presented with mild cognitive impairment with some deficiency in executive functioning.  The VA psychologist further indicated the Veteran had "some difficulty in daily tasks." 

In this case, the evidence of record consistently demonstrates that the Veteran is able to dress and undress himself, keep himself ordinarily clean and presentable, cook and feed himself, and attend to the warrants of nature.  The Veteran does not contend otherwise.  The evidence of record does not show, nor does the Veteran contend, that he is bedridden or has a prosthetic or orthopedic appliance that requires frequent adjustment.  The Veteran contends that his symptoms of visual impairment, dizziness, memory loss, and loss of equilibrium render him physically and mentally unable to protect himself from the hazards and dangers inherent in his daily environment because he is unable to independently perform errands outside of the home or manage his medications.  
 
The Board finds, however, that the weight of the evidence does not establish that the Veteran is unable to protect himself from the hazards and dangers inherent in his daily environment.  In the November 2008 statement, Dr. A.K. indicated that the Veteran was able to physically and mentally protect himself from the hazards of his daily environment.  In the April 2010 statement, Dr. A.K. indicated that the Veteran was able to travel outside the home as needed with the assist of a cane, and that the Veteran is able to manage his own finances.  The May 2012 VA examiner indicated the Veteran was unrestricted in his ability to travel outside the home with the assist of a cane, and that the Veteran would likely be able to independently manage his medications through coping strategies.  While the record consistently reflects the Veteran's difficulty with medication management and unsteady gait, the evidence does not demonstrate that the Veteran is so helpless as to be unable to perform these tasks without the regular aid and attendance of another person.  See 38 C.F.R. § 3.352.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for special monthly pension benefits based on the need for the regular aid and attendance of another person.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to special monthly pension based on the need for regular aid or attendance is denied. 


____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


